DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.  An inductive element is a coil that stores electrical energy in a magnetic field (https://en.wikipedia.org/wiki/Inductor).  Partovi’s coils are “inductive elements” because they store electricity in magnetic fields (that are then received and converted back to electricity in a remove device).  
The Applicant argues that Partovi’s coils do not qualify as “inductive elements” without any citations to evidence to support what this term is supposed to mean.  While the Applicant’s figures show the inductive elements as rectangles, this does not mean the rectangles do not contain coils.  The electrical schematics shown in the figures are not an explicit showing of the structure of the inductive element. 
Partovi’s “spiral development” does not rebut the explicit disclosure (as admitted by the Applicant) that the exterior of the spiral forms a rectangle shape. The internal spiral is irrelevant. 
Regarding claim 23, the Applicant states that “even if the coils 104 of Partovi were made solid (not spiral)” (Remarks, page 13).  There is no requirement in the claim that the inductive elements are “solid”.  That the figure appear to show a solid rectangular shape does not require that its internal structure is that of a solid rectangle.  Partovi discloses a coil wound in a rectangular shape (par 248). “During prosecution, the applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee’s right to exclude.” MPEP §2173.02.
If the Applicant intends for the claimed “inductive elements” to distinguish over Partovi’s disclosure, the burden is on them to amend the claims to remove the ambiguity or to provide evidence that explicitly shows a special definition that must be incorporated into the claim to narrowly define “inductive element”.  Neither has been presented.  The art rejections are maintained.
The specification and abstract objections are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partovi (US 2009/0096413).
With respect to claim 13, Partovi discloses a system (fig 1-2; par 104, 117-119) for the wireless transfer of electrical power to an electrical load (RL) comprising: 
a power supply device (112) and a device to be powered (114), physically separate and independent from the power supply device, 
wherein the device to be powered comprises: the electrical load (RL) to be powered, and a receiving apparatus (all of 114 except for RL) connected to the electrical load and comprising at least one receiving inductive element (120), 
wherein the power supply device comprises a plurality of electrical power transmission sets (a set of 112 for each coil 104 in the array 100), each of which includes: 
a transmitting apparatus (112) comprising at least one transmitting inductive element (116) able to achieve an inductive coupling with the receiving inductive element, and2In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 

wherein the transmitting inductive elements (fig 1, item 104; fig 2, item 116) of the transmission sets individually have planar conformation (the coils are planar in fig 1; par 248 also defines them as flat) and are globally positioned side by side on an operating surface of the power supply device in such a way as to form a grid (see fig 1), and the transmitting inductive elements (104, 116) individually have elongated shape (redundant to rectilinear), rectilinear development along a prevent direction (par 248) and are globally aligned by longitudinal rows and by transverse rows, where the transverse rows cross the longitudinal rows to define the grid (see fig 1).  
A rectangle is a four-sided shape.  By adding the terms “elongate shape” and “extend in a prevalent direction”, the claim indicates that the rectangle has a length longer than its width (and is not a square).  
Partovi discloses a plurality of transmitting coils arranged in a grid.  Each coil is connected to a dedicated inverter, thereby forming “a plurality of electrical power transmission sets”, as claimed.  The coils are printed on a printed circuit board (as in figure 1) to have planar rectangular shapes (par 248).  Partovi’s coils are “inductive elements” as they store energy in a magnetic field.  
With respect to claim 14, Partovi discloses each transmitting inductive element consists of a wire segment or of a strip of electrically conductive material (the coil 116 is a wire segment or a strip of electrically conductive material).  


With respect to claim 19, Partovi discloses the power circuit of each transmission set comprises at least one switching circuit (126 is present for each coil of figure 1) adapted to receive a driving signal (inherent; to create a controlled AC frequency, the Partovi switch requires a driving signal; see also fig 10) and to connect the transmitting apparatus to a voltage generator (at 118) in an intermittent and periodic manner, with a frequency equal to the frequency of the driving signal (par 117).  
Partovi discloses the coil is connected to an inverter (switching circuit 126).  The Partovi switch is “adapted to receive a driving signal” because switches require an input control terminal.  In figure 10, Partovi discloses the switch can be a MOSFET.  This control terminal is the gate, which makes it “adapted to” receive driving signals. 
With respect to claim 22, Partovi discloses each transmission set (see fig 10; par 183-191) further comprises: 5In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 Preliminary Amendment
a monitoring system (280; par 185) adapted to detect a relative position between each transmission set and the device to be powered, 
a selection system (within 266; par 184-185adapted to select, based on the detection made by the monitoring system, an array of transmission sets whose transmitting apparatus is in suitable position to achieve the inductive coupling with the receiving apparatus (120) of the power supply device (105), and 

With respect to claim 23, Partovi discloses all the transmitting inductive elements of each longitudinal row are aligned to one another along an alignment direction that coincides with their prevent direction (fig 1 and par 248; see analysis below), 
wherein all of the transmitting inductive elements of each transversal row are aligned to one another along an alignment direction that coincides with their prevalent directions (fig 1 and par 248; see analysis below), and
wherein the alignment directions of all of the longitudinal rows are parallel to one another and perpendicular to the alignment directions of all the transfer rows (redundant to the term “grid” used in claim 1; see fig 1).
Partovi discloses the transmitting inductive elements are arranged in a grid (parallel rows, perpendicular to parallel columns).  Partovi discloses that the inductive elements are rectilinear (par 248).  This is interpreted to mean that the longer dimension of each inductive element rectangle is arranged vertically in Partovi figure 1.  With this arrangement, the longer-vertical sides of the Partovi rectangles satisfy the “alignment direction” limitations of claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view Ichikawa (US 2016/0043575).
With respect to claim 16, Partovi discloses the system of claim 13, but does not expressly disclose a transmitter armature or a receiving armature.  It is noted that the specification defines an armature as a capacitor (fig 10, item 165).  The specification also defines a “mesh” as a four sided shape, created by the longitudinal/transverse rows that create the grid that surrounds an empty space (page 14, bottom).  The “mesh” is not a distinct structural element, but is rather a shape that is created by the grid of transmitting inductive elements. Partovi discloses the grid of rectangular coils and thus also has a mesh.
Ichikawa discloses a wireless power transmission system (fig 6A-B; par 71-81), comprising:
a transmitting apparatus (101) comprises:3In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 Preliminary Amendmentat least one transmitting armature (11) connected to the corresponding power circuit (TG and 13) and positioned on the operating surface (see fig 6A) of the power supply device within a mesh (the “mesh” is formed by the rectangular transmitting coils of Partovi) of the grid of transmitting inductive elements (see analysis below), and 
wherein the receiving apparatus (201) of the device to be powered further comprises: a first receiving armature (21) connected to the electrical load (20) and adapted to face the transmitting armature (see fig 6) of a first transmission set to achieve a first electrical capacity of a capacitive connection, a second receiving armature (22) connected to the electrical load (20) and adapted to face 
Ichikawa discloses that a wireless power transmitting coil is paired with capacitive coupling terminals (two on the transmitting side and two on the receiving side).  When combined, the Ichikawa capacitor coupling terminals would be repeated for each coil in the Partovi grid array.
Capacitive coupling requires two terminals (one positive, one negative).  This is shown in the applicant’s figure 10.  The claim only refers to two terminals in the receiver, which means that they are interpreted as positive terminal 175 (or 180) and negative/ground terminal 211.  Ichikawa discloses two such terminals (21, 22).  
Regarding the second terminal, Ichikawa teaches the limitation of “adapted to face the transmitting armature of a second transmission set”.  This limitation is directed to a physical placement that can be achieved by the second receiving armature without further modifications (it is adapted to face without having to be physically modified to be so adapted).  The Ichikawa second terminal is a flat capacitive plate (see fig 6A), thereby giving it the structure (i.e. adaptation) to “face” any position on the transmitter surface.  
When combined, the Ichikawa receiver (with its two capacitive terminals) can be placed on any portion of the combination’s transmitter array.  This includes moving the Ichikawa receiver to be aligned with a first Partovi transmitter set (and its first transmission armature capacitor terminal pair) or a second Partovi transmitter set (and its second transmission armature capacitor terminal pair).  No structural changes are 
It is noted that the claim does not define the three receiving armatures (see figure 10), the relative sizes of the receiving armatures compared to the spacing between transmitter armatures, or that the two receiving armatures face different transmitter sets and receiving wireless power capacitively simultaneously.
Partovi and Ichikawa are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the inductive only system of Partovi to include capacitive coupling, as taught by Ichikawa.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  The various types of wireless power transmission are known (inductive, resonant, capacitive, far-field, etc.).  Ichikawa teaches that it is known to combine two of them in the same system.  Thus, the skilled artisan would have considered modifying Partovi to include an additional wireless power format. 
With respect to claim 17, the combination teaches the transmitting apparatus (each coil of the Partovi array) of each transmission set of the power supply device comprises a plurality of transmitting armatures (Ichikawa 11 or 12 is repeated for each Partovi coil in the array) connected to the corresponding power circuit (Partovi discloses each coil has its own inverter as discussed in the art rejection of claim 1) and positioned within the same mesh (see below) of the grid of transmitting inductive elements.

With respect to claim 18, Ichikawa discloses the receiving apparatus of the device to be powered comprises two receiving inductive elements (fig 9, items 28A-B; or fig 14, items 33, 34) able to achieve an inductive coupling with one or more transmitting inductive elements (see below) of the power supply device, of which a first receiving4In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3Preliminary Amendment inductive element connected in series between the first receiving armature (fig 9, 28A and 26 are in series with the load; fig 14, 21 and 33 are in series with the load) and the electrical load (20) and a second transmitting inductive element connected in series between the second receiving armature (fig 9, 28B and 27 are in series with the load; fig 14, 22 and 34 are in series) and the electrical load (20).  
In figure 9, Ichikawa shows the two receiving inductive elements (28A-B) with the same electrical placement as shown in the applicants’ figure 22.  Thus, these inductive elements are “able to achieve” the same inductive coupling, as claimed.  Further, “able to achieve” is directed to the structure of the inductive element itself (it is an inductor, which converts a magnetic field to current) and does not require the actual functionality of receiving inductive power from a transmitter.
.  
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Nam (US 2016/0226299).
Partovi discloses the switching circuit comprises a single switch, and does not expressly discloses two series connected switches or an inductor in series with a switch.
With respect to claim 20, Nam discloses a switching circuit (inverter of fig 9; par 95) comprising a pair of electrical switches (L1 and G1; see class D amplifier analysis below) connected in series between the voltage generator (Vs+) and a reference potential (Vs-), between said switches being comprised a central node (see fig 9) connected to a transmitting apparatus (L3).
With respect to claim 21, Nam discloses a switching circuit (inverter of fig 9; par 95) comprises an inductor (L1) and a switch (G1) connected in series between the voltage generator (Vs+) and a reference potential (Vs-), between said inductor and said switch being comprised a central node (see fig 9) connected to the transmitting apparatus (L3).  
The inverters of claims 20-21 are commonly known in the art as D-class and E-class amplifiers, respectively.  Nam (par 95, last sentence) discloses the inverter in figure 9 is “an example configuration of a single-ended Class E amplifier” (claim 21) and 
Partovi and Nam are analogous because they are from the same field of endeavor, namely inverters for wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Partovi inverter with either of the two disclosed by Nam.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Switching between the different known amplifier designs would have been within the level of ordinary skill in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.